Exhibit 10.30
Graphic Packaging Holding Company

Service-Based Restricted Stock Unit Award Agreement
     THIS AGREEMENT, effective as of the Grant Date set forth on the signature
page hereto, represents the grant by Graphic Packaging Holding Company (the
“Company”) to the participant named on the signature page hereto (the
“Participant”) of Restricted Stock Units (the “RSUs”), representing the right to
earn shares of the Company’s common stock or the equivalent value thereof in
cash, pursuant to the provisions of the Graphic Packaging Corporation 2004 Stock
and Incentive Compensation Plan, as such plan may be amended from time to time
(the “Plan”), and subject to the terms and conditions set forth in this award
agreement (this “Agreement”).
     The parties hereto agree as follows:
     1. Defined Terms. Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Plan. In addition, and
notwithstanding any contrary definition in the Plan, for purposes of this
Agreement:

  (a)   “Delayed 409A Settlement Date” shall mean the first day of the seventh
month following the Participant’s separation from service (or if the Participant
dies during such period, the date of the Participant’s death).     (b)   “Fair
Market Value” as of a given date shall mean the closing price of the Company’s
common stock on the NYSE (or other established stock exchange or market) on such
date, or if such day is not a trading day, on the immediately preceding trading
day.     (c)   “Grant Date” means the date set forth on the signature page
hereto.     (d)   “Involuntary Termination” means the involuntary termination of
the Participant’s employment by the Company or any Affiliate or Subsidiary other
than for Cause, death or Disability.     (e)   “Pro-Rata Amount” means the
number of RSUs (rounded to the nearest whole number) equal to the product of
(a) the number of RSUs originally granted, times (b) a fraction, the numerator
of which is the number of full 12-month periods between the Grant Date and the
date of termination of the Participant’s employment by reason of death,
Disability, Retirement or Involuntary Termination, and the denominator of which
is three.     (f)   “Retirement” means voluntary termination of employment after
age 65, or after age 62 with 25 years of service to the Company, its Affiliates
or Subsidiaries or their predecessors.

     2. Grant of RSUs. The number of RSUs subject to this award is shown on the
signature page of this Agreement.
     3. Earning and Vesting of RSUs. The RSUs do not represent actual shares of
stock. The RSUs will vest and become non-forfeitable on the earliest to occur of
the following (the “Vesting Date”):

  (a)   the third anniversary of the Grant Date, provided the Participant has
continued in the employment of the Company, its Affiliates, and/or its
Subsidiaries through such date, or

1



--------------------------------------------------------------------------------



 



  (b)   the occurrence of a Change of Control, provided the Participant has
continued in the employment of the Company, its Affiliates, and/or its
Subsidiaries through such date, or

  (c)   as to the Pro-Rata Amount only, the termination of the Participant’s
employment due to death, Disability or Retirement, or

  (d)   as to the Pro-Rata Amount only, on the 60th day after the Participant’s
Involuntary Termination; provided that the Participant shall have executed a
separation agreement including a release of claims in a form satisfactory to the
Company and the release shall have become irrevocable within such 60-day period.

If the Participant’s employment with the Company or an Affiliate or Subsidiary
terminates prior to the Vesting Date for any reason other than as described
above (or in the case of the Participant’s Involuntary Termination, if the
Participant fails to execute or revokes a release of claims in a form
satisfactory to the Company within the applicable 60-day period), the
Participant shall forfeit all right, title and interest in and to the unvested
RSUs as of the date of such termination (or as of the 60th day after the
Participant’s Involuntary Termination, as applicable) and the RSUs will be
cancelled by the Company without further consideration or any act or action by
the Participant.
     4. Settlement of RSUs. The vested RSUs shall be valued as of the later of
(i) the Vesting Date, or (ii) if vesting occurs by reason of the Participant’s
termination of employment other than due to death and the Participant is a
“specified employee” of the Company for purposes of Code Section 409A as of the
date of such separation from service, the Delayed 409A Settlement Date (as
applicable, the “Valuation Date”), based on the Fair Market Value of the
Company’s common stock as of the Valuation Date (the “Settlement Value”). The
Participant shall be entitled to receive 2/3 of the Settlement Value in Shares
(the number of Shares being determined by dividing the Settlement Value by the
Fair Market Value of the Company’s common stock as of the Valuation Date) and
1/3 of the Settlement Value in cash. Payout of the RSUs shall be made on a date
to be determined by the Company that is within 60 days after the Vesting Date
(or within 75 days after the date of Involuntary Termination, in the case of
vesting under Section 3(d)); provided, however, that if the valuation date is
the Delayed 409A Settlement Date, then payout of the RSUs (based on the
Settlement Value) shall be made on a date to be determined by the Company that
is within 60 days after the Delayed 409A Settlement Date.
     5. Nontransferability. The RSUs may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated (a “Transfer”) other than by
will or by the laws of descent and distribution, except as provided in the Plan.
The designation of a beneficiary shall not constitute a Transfer.
     6. Limitation of Rights. The RSUs do not confer to the Participant or the
Participant’s beneficiary, executors or administrators any rights of a
shareholder of the Company unless and until Shares are in fact issued to such
person in connection with the RSUs. Upon conversion of the RSUs into Shares, the
Participant will obtain full voting and other rights as a shareholder of the
Company.
     7. Continuation of Employment. Nothing in this Agreement shall interfere
with or limit in any way the right of the Company or any Affiliate or Subsidiary
to terminate the Participant’s employment at any time, nor confer upon the
Participant any right to continue in employment of the Company or any Affiliate
or Subsidiary.
     8. Payment of Taxes. The Company or any Affiliate or Subsidiary employing
the Participant has the authority and the right to deduct or withhold, or
require the Participant to remit to the employer, an amount sufficient to
satisfy federal, state, and local taxes (including the Participant’s FICA
obligation) required by law to be withheld with respect to any taxable event
arising as a result of the vesting or

2



--------------------------------------------------------------------------------



 



settlement of the RSUs. With respect to withholding required upon any taxable
event arising as a result of the RSUs, the employer will satisfy the tax
withholding requirement on the cash portion by withholding cash equal to the
total minimum statutory tax required to be withheld, and on the Share portion by
withholding Shares having a Fair Market Value as of the date that the amount of
tax to be withheld is to be determined as nearly equal as possible to (but no
more than) the total minimum statutory tax required to be withheld The
obligations of the Company under this Agreement to payout the RSUs will be
conditional on such payment or arrangements, and the Company, and, where
applicable, its Affiliates or Subsidiaries will, to the extent permitted by law,
have the right to deduct any such taxes from any payment of any kind otherwise
due to the Participant.
     9. Participant Obligations.

  (a)   Non-Competition. During the period of Participant’s employment with
Company or its subsidiaries and for one year following the date of termination
of Participant’s employment, Participant shall not, directly or indirectly,
become employed or serve as a consultant performing the same or similar job
duties as Participant performed for the Company or its subsidiaries at the time
of termination of Participant’s employment with any of the following
competitors, or any of their current subsidiaries or successors:

      [Insert Companies Here]

  (b)   Non-Solicitation of Employees. For one year following the date of
termination of employment, Participant shall not, directly or indirectly, for
his/her own account or for the account of any natural person, firm, partnership,
limited liability company, association, corporation, company, trust, business
trust, governmental authority or other entity anywhere in the United States,
solicit for employment, employ or otherwise interfere with the relationship of
Company or its subsidiaries with, any person who at any time during the six
months preceding such solicitation, employment or interference is or was
employed by or otherwise engaged to perform services for Company or its
subsidiaries, other than any such solicitation or employment during
Participant’s employment with Company or its subsidiaries on behalf of Company
or its subsidiaries.

  (c)   Non-Solicitation of Customers. For one year following the date of
termination of employment, Participant shall not, directly or indirectly, for
his/her own account or for the account of any natural person, firm, partnership,
limited liability company, association, corporation, company, trust, business
trust, governmental authority or other entity anywhere in the United States,
solicit or otherwise attempt to establish any business relationship for purposes
of engaging in the manufacture, sales or converting of paperboard and paperboard
packaging with any Person who is or was a customer, client or distributor of
Company or its subsidiaries, or any affiliates of such customer, client or
distributor, with whom Participant had contact during the last year of
Participant’s employment with Company or its subsidiaries.

  (d)   Equitable Relief. Participant acknowledges and agrees that the
covenants, obligations and agreements of Participant contained in this section 9
relate to special, unique and extraordinary matters and that a violation of any
of the terms of such covenants, obligations or agreements will cause Company
irreparable injury for which adequate remedies are not available at law.
Therefore, Participant agrees that Company shall be entitled to an injunction,
restraining order or such other equitable relief (without the requirement to
post bond) as a court of competent jurisdiction may deem necessary or
appropriate to restrain Participant from committing any violation of such
covenants, obligations or agreements. These injunctive remedies are cumulative
and in addition to any other rights and remedies Company may have.

3



--------------------------------------------------------------------------------



 



     10. Plan Controls. This Agreement and the Participant’s rights hereunder
are subject to all the terms and conditions of the Plan, as the same may be
amended from time to time, as well as to such rules and regulations as the
Committee may adopt for administration of the Plan. It is expressly understood
that the Committee is authorized to administer, construe, and make all
determinations necessary or appropriate to the administration of the Plan and
this Agreement, all of which shall be final and binding upon the Participant. In
the event of any actual or alleged conflict between the provisions of the Plan
and the provisions of this Agreement, the provisions of the Plan shall be
controlling and determinative (except for any definitions of terms which are
specifically set forth herein). Any conflict between this Agreement and the
terms of a written employment agreement with the Participant shall be decided in
favor of the provisions of this Agreement.
     11. Amendment. Subject to the terms of the Plan, this Agreement may be
modified or amended by the Committee; provided that no such amendment shall
materially adversely affect the rights of the Participant hereunder without the
consent of the Participant. The waiver by the Company of breach of any provision
of this Agreement by the Participant shall not operate or be construed as a
waiver of any subsequent breach by the Participant. Notwithstanding the
foregoing, the Committee shall have unilateral authority to amend the Plan and
the Agreement without the Participant’s consent to the extent necessary to
comply with applicable law or changes to applicable law (including, but not
limited to, Code Section 409A) and related regulations or other guidance and
federal securities laws.
     12. Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
     13. Applicable Laws and Consent to Jurisdiction. The validity,
construction, interpretation, and enforceability of this Agreement shall be
determined and governed by the laws of the state of Delaware without giving
effect to the principles of conflicts of law.
(signatures on following page)

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement, effective as
of the Grant Date set forth below.

            Graphic Packaging Holding Company

      By:   /s/ Cynthia A. Baerman         Cynthia A. Baerman        Senior Vice
President, Human Resources            Participant

      By:           Name:   «First_Name» «Middle_Initial__Name»       
«Last_Name»     

Grant Date: March 4, 2009

5